Citation Nr: 1031093	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for postoperative degenerative disc disease of the lumbar 
spine on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse and daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision the RO in part granted service connection for 
postoperative degenerative disc disease of the lumbar spine, and 
assigned that disability an initial disability rating of 10 
percent on a schedular basis, effective June 17, 2004 (day 
following discharge from service).  

The Veteran appealed that decision to the Board as to the initial 
disability rating of 10 percent assigned for postoperative 
degenerative disc disease of the lumbar spine.  After the Veteran 
filed a notice of disagreement initiating her appeal in March 
2005, the RO issued a statement of the case in June 2005.  

Subsequently in December 2005 the RO issued a rating decision in 
which the RO increased the initially assigned rating for 
postoperative degenerative disc disease of the lumbar spine from 
10 to 20 percent effective June 17, 2004.  In the December 2005 
rating decision the RO also denied entitlement to a total 
disability evaluation based upon unemployability (TDIU) due to 
service-connected disability.

In February 2006 the Veteran filed a substantive appeal, VA Form 
9, perfecting her appeal from the July 2004 rating decision.  In 
that document the Veteran also included a notice of disagreement 
as to the December 2005 denial of TDIU.  In December 2006 the RO 
issued a statement of the case denying the Veteran's claim for 
TDIU. Thereafter the Veteran did not perfect an appeal for the 
claim for TDIU by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002).  

In a May 2008 rating decision, the RO denied entitlement to TDIU.  
In June 2008, the Veteran submitted an application for increased 
compensation based on unemployability, VA Form 21- 8940; and in 
an attached statement requested the RO to reconsider the claim 
for TDIU.

In a March 2009 rating decision, the RO denied TDIU.  The Veteran 
did not initiate any appeal from that rating decision as to the 
TDIU within the allowed time period and the decision became 
final.  38 U.S.C.A. § 7105(b), (c) (West Supp. 2005); 38 C.F.R. § 
20.302 (2009).

The Veteran and two family members testified before the 
undersigned Veterans Law Judge at a video-conference hearing in 
June 2009.

In a December 2009 decision, the Board denied the claim for an 
initial schedular disability rating in excess of 20 percent for 
postoperative degenerative disc disease of the lumbar spine.  At 
that time, the Board remanded the issue of entitlement to a 
greater level of compensation for postoperative degenerative disc 
disease of the lumbar spine on an extra-schedular basis, to the 
RO via the Appeals Management Center (AMC), in Washington, DC, to 
determine, in the first instance, whether this additional 
consideration was warranted.   

In a March 2010 supplemental statement of the case, the AMC 
determined that an extra-schedular rating was not warranted.  The 
case is now back before the Board.

A claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) is 
part of an increased rating claim when such a claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (when a 
claimant has appealed from the initial disability rating assigned 
for a service-connected disability, the determination of whether 
she is entitled to TDIU, including the effective date for that 
award, is part of the determination of the initial rating for 
that disability).

The evidence of record as discussed in the decision below has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the initial rating claim on appeal.  Since entitlement 
to a TDIU is part of the Veteran's initial rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU issue to the Agency of Original Jurisdiction (AOJ) for 
proper development and adjudication.  As discussed in the Remand 
below, the RO must first refer the TDIU claim to the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).      

The issues of the referrals of the rating claim and TDIU claim to 
the Director, Compensation and Pension Service, for consideration 
of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b)(1), are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's postoperative degenerative disc disease of the 
lumbar spine presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The requirements for referral to the Director of Compensation and 
Pension for consideration of an extraschedular rating for 
postoperative degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
May and December 2004, May 2005, May 2006, and in March, August, 
and October 2008.  These documents in combination provided notice 
of what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for a rating claim, however, not specifically for 
extra-schedular consideration.  The RO has provided adequate 
notice of how effective dates are assigned.  The claim was 
subsequently readjudicated most recently in a March 2010 
supplemental statement of the case.  To the extent the appellant 
did not receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  

Additionally, the Board acknowledges a recent decision from the 
United States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Court has also indicated that in claims for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, that further notice is not required.  
See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Currently, the Board does not have jurisdiction to authorize an 
extraschedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  It may, however, determine that a 
particular case warrants referral to the Director of Compensation 
and Pension for extraschedular consideration under 38 C.F.R. § 
3.321(b).

II.  Analysis

Under § 3.321(b)(1), an extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extra-schedular rating 
is a component of a Veteran's claim for an increased rating for 
the postoperative degenerative disc disease of the lumbar spine.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996). Pursuant to Bagwell 
the Board may deny extra-schedular ratings, provided that 
adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 
(Board may deny extra-schedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), in which the Court had found 
that when an extra-schedular grant may be in order, that issue 
must first be referred, pursuant to 38 C.F.R. § 3.321, to those 
"officials who possess the delegated authority to assign such a 
rating in the first instance."

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  

VA's Schedule for Rating Disabilities (Rating Schedule) is based 
on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (2009).  If the Rating Schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.
 
In a December 2009 decision, the Board determined that an initial 
schedular disability rating in excess of 20 percent was not 
warranted for the service-connected connected postoperative 
degenerative disc disease of the lumbar spine.  There is no 
indication that the Veteran has appealed that decision to the 
Court; thus it is considered final as to the denial of an initial 
rating in excess of 20 percent on a schedular basis.  

In the December 2009 decision, the Board remanded the case to the 
RO (AMC) for the RO to determine whether the Veteran was entitled 
to extra-schedular consideration under 38 C.F.R.§ 3.321(b)(1) for 
her service-connected postoperative degenerative disc disease of 
the lumbar spine; and if so, for the RO to refer the case to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for appropriate action.  

In a March 2010 supplemental statement of the case, the RO 
determined that an extra-schedular disability rating for 
postoperative degenerative disc disease of the lumbar spine was 
not warranted, and therefore, that referral of the case to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for extra-schedular consideration was not 
warranted.

On review, the Board finds that due to the disability picture of 
the Veteran's postoperative degenerative disc disease of the 
lumbar spine, with related factors such as marked interference 
with employability, that available schedular evaluation criteria 
for the service-connected disability are inadequate.  Most 
recently, this is shown in an opinion contained in a statement 
received in February 2009 from a VA physician at the Biloxi VA 
Medical Center (VA Gulf Coast Veterans Health Care System) where 
the Veteran receives treatment for her low back disability.  

That physician stated that the Veteran is not able to work 
because she is disabled from low back pain with several 
abnormalities.  In this regard, the physician noted that on a 
July 9, 2008 CT (computed tomography), there were findings of: 
(1) arachnoiditis at L3-L4 producing clumps of nerve roots; (2) 
retrolisthesis at L5-S1 with disc degeneration; and (3) 
concentric constriction of the thecal sac at L4-L5 due to disc 
bulge and ligamentum flavum. 

There is further evidence of related factors of marked 
interference with employment due to the service-connected 
postoperative degenerative disc disease of the lumbar spine.  
During the April 2004 VA examination the Veteran reported that 
she lost 25 to 30 hours a week from work as an air traffic 
controller due to her back.  By the time of her July 2005 VA 
examination she was no longer working at her previous job as an 
air traffic controller.  

The report of that July 2005 VA examination shows that in 
connection with a discussion of the Veteran's report of 
occupational difficulties due to her low back disability, the 
examiner commented that the Veteran had chronic pain every day 
and was going to have a difficult time finding work.     

Such factors as those discussed above, resulting in marked 
interference with employability, would not be fully reflected in 
the schedular criteria of the Rating Schedule.  Such factors make 
the Rating Schedule inadequate for rating the Veteran's 
postoperative degenerative disc disease of the lumbar spine.  The 
pain is clearly very significant as evidenced by the January 2004 
spinal cord stimulation implant.  The Board concludes that 
available schedular evaluations for the service-connected 
disability are inadequate.

As discussed above, the disability picture of the Veteran's 
postoperative degenerative disc disease of the lumbar spine has 
not been shown on a schedular basis to warrant a rating in excess 
of 20 percent.  However, that disability picture has related 
factors such as marked interference with employment, which make 
evaluation under the Rating Schedule inadequate for that purpose.

In sum, there is evidence that the manifestations of the 
postoperative degenerative disc disease of the lumbar spine is 
unusual or exceptional such as to make the Rating Schedule 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission to 
the Director, Compensation and Pension Service, for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2009) 
are met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such 
this is addressed in the remand below.


ORDER

Referral to the Director, Compensation and Pension Service, for 
consideration of an initial rating in excess of 20 percent for 
postoperative degenerative disc disease of the lumbar spine on an 
extraschedular basis, is granted.


REMAND

The Board is remanding the TDIU and initial rating issues to the 
RO/AMC to be referred to the Director of Compensation and Pension 
Service for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 4.16(b) (2009) and 38 C.F.R. § 3.321(b).  

Regarding the claim for an initial disability rating in excess of 
20 percent for postoperative degenerative disc disease of the 
lumbar spine on an extraschedular basis, in the decision above, 
the Board found that the evidence of record presented such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards"  38 C.F.R. § 3.321(b)(1).
 
The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning 
an extraschedular evaluation in the first instance.  Instead, the 
Board must refer any claim that meets the criteria to the RO for 
referral for consideration of an extraschedular evaluation to the 
Director, Compensation and Pension Service.  Id.  

Regarding entitlement to TDIU, the Court has held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for an initial rating for a 
disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Thus, if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the question 
of whether the Veteran is unemployable due to a disability for 
which an initial rating is sought, then the issue of entitlement 
to TDIU is part of the initial rating claim and should be 
considered in connection with that rating claim.  Id.  

For reasons discussed in the decision above, the evidence of 
record has reasonably raised the issue of entitlement to a TDIU 
as an element of the initial rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's initial rating 
claim, the proper remedy here is to remand, rather than refer, 
the TDIU issue to the Agency of Original Jurisdiction (AOJ) for 
all required development and adjudication.    

Notably, the claim for TDIU was recently adjudicated and denied 
in a March 2009 rating decision, which the Veteran did not 
appeal.  However, as explained above, the claim for TDIU is still 
part of the initial rating claim that is still on appeal, and the 
competent evidence contained in a statement by a VA physician 
received in February 2009 has implicated factors addressed in 
38 C.F.R. § 4.16(b).  During the pendency of the rating claim, VA 
notified the Veteran of the specific criteria for a TDIU claim, 
including under 38 C.F.R. § 4.16(b) and (b), in letters dated in 
March  and August 2008.  

According to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

Under 38 C.F.R. § 4.16(b), if, as here, the above percentage 
standards are not met, TDIU may nevertheless be assigned under 38 
C.F.R. § 4.16 (b).  To do so, however, the Board is precluded 
from assigning TDIU under 38 C.F.R. § 4.16 (b) in the first 
instance, and the matter must first be remanded to the Director, 
Compensation and Pension Service for appropriate action.  

In sum, the criteria have been met for the Board to remand the 
issues of (1) TDIU and (2) a higher initial rating for 
postoperative degenerative disc disease of the lumbar spine, for 
the RO to refer these matters to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for an extra-
schedular evaluation of each under 38 C.F.R. § 3.321(b)(1) and 38 
C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
her to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

2.  Provide the claims files and a copy of 
this remand, to the Director, Compensation 
and Pension, for a determination as to 
whether the Veteran is entitled to 
assignment of (1) a TDIU, and (2) an 
initial disability rating in excess of 20 
percent for postoperative degenerative disc 
disease of the lumbar spine, on an extra-
schedular basis, in accordance with the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
38 C.F.R. § 4.16(b).  

An extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), is 
based on the fact that the schedular 
ratings are inadequate to compensate for 
the average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such 
as frequent hospitalization or marked 
interference with employment, are required.  
In contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), all 
of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.

The Director, Compensation and Pension, is 
requested to provide adequate reasons and 
bases for any decision.  The Director is 
requested to specifically comment on (1) a 
February 2009 statement by a VA physician 
addressing the Veteran's inability to work 
due the service-connected low back 
disability; and (2) an opinion contained in 
the July 2005 VA examination report to the 
effect that due to the Veteran's service-
connected low back disability with chronic 
pain every day, she was going to have a 
difficult time finding work.

3.  Thereafter,  readjudicate the claims 
for TDIU and an initial disability rating 
in excess of 20 percent for postoperative 
degenerative disc disease of the lumbar 
spine on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1).  If a benefit 
sought is not granted, issue the Veteran 
and her representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for the Veteran 
and her representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


